DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-30 are pending. 

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 07/26/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 15, 28, and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aiba et al (US20220166591).

Regarding claim 1, the cited reference Aiba discloses a method for wireless communication (¶0004 discloses wireless communication devices may communicate with one or more devices using a communication structure), comprising: receiving a search space configuration defining one or more search spaces for detecting communications intended for a group of one or more user equipment (UEs) (¶0119 discloses that the gNB 160 may transmit, by using the RRC message, second information used for configuring the search space set(s)); determining a priority for detecting control information transmitted over a control channel based on the one or more search spaces (¶0182 discloses that the UE 102 may determine, based on the index of the search space set(s), the priority for the PDSCH reception. For example, the PDSCH reception corresponding to the PDCCH (e.g., the DCI format(s) for downlink) detected in the search space set), wherein determining the priority comprises at least one of. prioritizing the one or more search spaces over other defined search spaces for detecting the control information over the control channel; or prioritizing, in the one or more search spaces, one or more control information formats over other control information formats of control information for detecting the control information over the control channel; and performing, based on the priority, detection for the control information overthe control channel based on the one or more search spaces and/or the other defined search 
spaces (¶00182 discloses that the UE 102 may consider (e.g., assume, identify) that the PDSCH reception corresponding to the DCI format (i.e., PDCCH) detected in the search space set with the lower index (or the higher index) has the higher priority than the PDSCH reception corresponding to the DCI format (i.e., the PDCCH) detected in the search space set with the higher index (or lower index)).

Regarding claims 15, the claim is drawn to a method performing substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.

Regarding claim 28, the cited reference Aiba discloses an apparatus for wireless communication (See Fig.1), comprising: a transceiver; a memory configured to store instructions; and one or more processors communicatively coupled with the memory and the transceiver (See Fig.8), wherein the one or more processors are configured to perform substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.

Regarding claims 30, the claim is drawn to an apparatus performing substantially the same features of the method of claim 28. Therefore the claim is subject to the same rejection as claim 28.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 16, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Aiba et al (US20220166591), in view of He et al (US20190223164).

	Regarding claims 2, 16, and 30, the cited reference Aiba discloses all limitations of claims 1, 15, and 28 respectively. However, Aiba does not explicitly teach wherein prioritizing the one or more search spaces is based at least in part on determining that the one or more search spaces correspond to multicast/broadcast service (MB S) communications.
In an analogous art He teaches wherein prioritizing the one or more search spaces is based at least in part on determining that the one or more search spaces correspond to multicast/broadcast service (MB S) communications (¶0095 discloses that the K configured search spaces can be assigned priorities in a given slot based on the search space type (i.e., CSS or USS). For instance, the CSSs can have the highest priority and USSs can have a lower priority in order to ensure the delivery of broadcast messages).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of He so that the most/optimal scheduling flexibility can be achieved and complexity and cost concerns can be limited.

Claims 3, 5, 14, 17-18, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Aiba et al (US20220166591), in view of Liao et al (US20180367386).

	Regarding claims 3 and 17, the cited reference Aiba discloses all limitations of claims 1 and 15 respectively. However, Aiba does not explicitly teach wherein prioritizing the one or more search spaces is based at least in part on determining that the one or more search spaces correspond to multicast/broadcast service (NBS) communications based on an indication of the one or more search spaces as being of a MBS communication search space type in the search space configuration.
In an analogous art Liao teaches wherein prioritizing the one or more search spaces is based at least in part on determining that the one or more search spaces correspond to multicast/broadcast service (NBS) communications based on an indication of the one or more search spaces as being of a MBS communication search space type in the search space configuration (¶0052 discloses that CSS (common search space) for the broadcast message is configured to the type-1 CSS and the type-2 CSS).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Liao to facilitate the power-efficient operation for wider bandwidth.

Regarding claim 5, the combination of Aiba and Liao discloses all limitations of claim 3. Aiba further discloses wherein the indication of the one or more search spaces indicates the one or more search spaces as corresponding to a dedicated bandwidth part for MBS communications(¶0109 discloses that the UE 102 may monitor a set of candidates of the PDCCH in one or more control resource sets (e.g., CORESETs) on the active DL bandwidth part (BWP) on each activated serving cell according to corresponding search space sets).

Regarding claim 14, the claim is drawn to a method performing substantially the same 
features of the method of claim 3. Therefore the claim is subject to the same rejection as claim 3.
Regarding claim 18, the claim is drawn to a method performing substantially the same features of the method of claim 5. Therefore the claim is subject to the same rejection as claim 5.

Regarding claim 26, the claim is drawn to a method performing substantially the same features of the method of claim 3. Therefore the claim is subject to the same rejection as claim 3.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Aiba et al (US20220166591), in view of Liao et al (US20180367386), in further view of Chen et al (US20210274320).

	Regarding claim 4, the combination of Aiba and Liao discloses all limitations of claim 3. However, the combination does not explicitly teach wherein the indication of the one or more search spaces indicates the one or more search spaces as corresponding to at least one of multicast control channel or multicast traffic channel.
In an analogous art Chen teaches wherein the indication of the one or more search spaces indicates the one or more search spaces as corresponding to at least one of multicast control channel or multicast traffic channel (¶0006 discloses that the multicast search space is configured for transmitting multicast downlink control information, and the multicast channel data includes at least one of multicast control channel data, multicast traffic channel data).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Chen to implement the multicast transmission in the NB-IoT system.

Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Aiba et al (US20220166591), in view of Hayashi et al (US20210352621).

	Regarding claims 9 and 21, the cited reference Aiba discloses all limitations of claims 1 and 15 respectively. However, Aiba does not explicitly teach wherein prioritizing the one or more search spaces is based at least in part on determining that the one or more search spaces correspond to a bandwidth part (BWP) that is specific for multicast/broadcast service (MBS) communications.
In an analogous art Hayashi teaches wherein prioritizing the one or more search spaces is based at least in part on determining that the one or more search spaces correspond to a bandwidth part (BWP) that is specific for multicast/broadcast service (MBS) communications (¶0161 discloses broadcasting the specific system information on a second 
downlink BWP that is configured with a search space for receiving the specific 
system information).
It would have been obvious to one of ordinary skill in the art before the effective filling 
date of the claimed invention to incorporate the method of Hayashi to facilitate and improve communication.

Claim 10-13 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Aiba et al (US20220166591), in view of Ebwart et al (US20130250906).

	Regarding claims 10 and 22, the cited reference Aiba discloses all limitations of claims 1 and 15 respectively. However, Aiba does not explicitly teach wherein the search space configuration indicates a subset of candidates configured for the one or more search spaces.
In an analogous art Ebwart teaches wherein the search space configuration indicates a subset of candidates configured for the one or more search spaces (¶0058 discloses that Said search space is logically subdivided into candidates for performing blind detection).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Ebwart where search space concept of randomizing the positions of PDCCH candidates for different aggregation levels across the whole bandwidth could theoretically be applied.

	Regarding claims 11 and 23, the combination of Aiba and Ebwart discloses all limitations of claims 10 and 22 respectively. Ebwart further discloses wherein a subset of candidates is dependent on aggregation levels (¶0057 discloses providing a search space configuration with localised lower aggregation level candidates and at least one distributed candidate of a higher aggregation level).

	Regarding claims 12 and 24, the combination of Aiba and Ebwart discloses all limitations of claims 10 and 22 respectively. Ebwart further discloses wherein a subset of candidates is dependent on format sizes (¶0108 discloses that sizes of candidates are enabled, the distribution may be performed over any aggregation level candidate such as 3 or 4 or 5, etc).

Regarding claims 13 and 25, the cited reference Aiba discloses all limitations of claims 1 and 15 respectively. However, Aiba does not explicitly teach wherein the search space configuration corresponds to one of multiple component carriers.
In an analogous art Ebwart teaches wherein the search space configuration corresponds to
one of multiple component carriers (¶0094 discloses that communication system with multiple carriers to configure a search space for any information to be blindly decoded).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Ebwart where search space and to search space channel structure for signaling of the uplink and downlink grant control information.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Aiba et al (US20220166591), in view of Chen et al (US20210274320).

	Regarding claim 27, the combination of Aiba and Liao discloses all limitations of claim 15. However, the combination does not explicitly teach transmitting multicast/broadcast service (MBS) downlink control information in the one or more search spaces.
In an analogous art Chen teaches transmitting multicast/broadcast service (MBS) downlink control information in the one or more search spaces (¶0006 discloses that the multicast search space is configured for transmitting multicast downlink control information, and the multicast channel data includes at least one of multicast control channel data, multicast traffic channel data).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Chen to implement the multicast transmission in the NB-IoT system.

Allowable Subject Matter 
Claim 6-8 and 19-20 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP ~ 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner 
should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462